DETAILED ACTION
Applicant's election with traverse of Group I, claims 1-15 filed on June 4, 2021 is acknowledged. The traversal is on the ground(s) that all of the claims 1, 16, and 20 are linked by the special technical feature of a pressure sensitive adhesive layer that is convertible to a ceramic-like layer by baking out at a temperature of 100-5000C (page 2-3, the bridging paragraph) and that examination of all the claimed groups of invention together would not present a serous burden on the U.S. Patent and Trademark Office. 
This is found persuasive and after further consideration claims 16-24, previously withdrawn from consideration as a result of a restriction requirement hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 1-24 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: delete the limitation “from 100-5000C.” and insert ---from 100 to 5000C.---.
Claims 2, 10 and 18 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-9, 12, 16-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation "ceramic-like" in claims 1, 16-17, and 19-21 renders the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
The limitation "the initiator comprises an initiator" in claim 8 renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
The term "optically clear" in claim 9 is a relative term which renders the claim indefinite.  The term "optically clear" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The limitation "structured surface" in claim 12 renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 ((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sherman et al. (U.S. Patent 9,228,117 or U.S. Patent Application Publication 2011/0020640 A1).
Claim 1 of the application concerns an adhesive layer comprising at least one siloxane-based copolymer and at least one siloxane tackifying resin, wherein the adhesive layer is a pressure-sensitive adhesive at room temperature and is convertible into a ceramic-like layer by baking-out at a temperature of 100-500 °C. 
With regard to the limitations of claims 1-6 and 8-9, Sherman’117 discloses an assembly comprising: 
a first substrate; 
a second substrate; and 
a stretch releasing pressure sensitive adhesive disposed between the first substrate and the second substrate wherein the stretch releasing pressure sensitive adhesive comprising: 
a silicone pressure sensitive adhesive composition; and 


    PNG
    media_image1.png
    205
    920
    media_image1.png
    Greyscale

wherein each R1 is independently an alkyl, haloalkyl, aralkyl, alkenyl, aryl, or aryl substituted with an alkyl, alkoxy, or halo; 
each Y is independently an alkylene, aralkylene, or a combination thereof; 
G is a divalent residue equal to a diamine of formula R3HN-G-NHR3 minus the two –NHR3 groups; 
R3 is hydrogen or alkyl or R3 taken together with G and to the nitrogen to which they are both attached form a heterocyclic group; 
n is independently an integer of 0 to 1500; and p is an integer of 1 to 10 (col. 4, line 40 through col. 5, line 41; claim 7).

 With regard to the limitations of claim 1, Sherman’117 does not disclose that the adhesive layer is a pressure sensitive adhesive at room temperature and is convertible into a ceramic-like layer by baking-out at a temperature of from 100-500°C.
However, in view of substantially identical adhesive layer composition between , Sherman’117 and instant claims, it is the Examiner’s position that Sherman’s adhesive layer is a pressure sensitive adhesive at room temperature and is convertible into a ceramic-like layer by baking-out at a temperature of from 100-500°C, therefore it  inherently possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the adhesive layer which is a pressure sensitive adhesive at room temperature having the claimed property because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Note the following quotations from MPEP §§ 2112.02: Where the claimed and prior art products are identical or substantially identical in structure or composition, or prima facie case of either anticipation or obviousness has been established. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
With regard to the limitations of claim 7, Sherman’117 discloses that examples of suitable pressure sensitive adhesive compositions include silicone-based adhesive compositions. The silicone-based adhesive compositions comprise at least one silicone elastomeric polymer and may contain other components such as tackifying resins. The elastomeric polymers include for example, urea-based silicone copolymers, oxamide-based silicone copolymers, amide-based silicone copolymers, urethane-based silicone copolymers, polydiorganosiloxane polymers, and mixtures thereof (col. 4, lines 32-40).
Any polyisocyanate including, e.g., diisocyanates and triisocyanates, capable of reacting with the above-described polyamines can be used in the preparation of the silicone polyurea block copolymer. Examples of suitable diisocyanates include aromatic diisocyanates, such as 2,6-toluene diisocyanate, 2,5-toluene diisocyanate, 2,4-toluene diisocyanate, m-phenylene diisocyanate, p-phenylene diisocyanate, methylene bis(o-chlorophenyl diisocyanate), methylenediphenylene-4,4'-diisocyanate, polycarbodiimide-modified methylenediphenylene diisocyanate, (4,4'-diisocyanato-3,3',5,5'-tetraethyl)diphenylmethane, 4,4-diisocyanato-3,3'-dimethoxybiphenyl(o-dianisidine 
With regard to the limitations of claim 10, Sherman’117 discloses that a viscosity modifying agent may be added such as high or relatively high molecular weight species or the monomer mixture can be partially prepolymerized to give a coatable syrup (col. 14, lines 60-63). The substrate included in the article can contain polymeric materials, glass materials, ceramic materials, metal-containing materials (e.g. metals or metal oxides) or a combination thereof (col. 17, line 66 through col.18, line 2).
With regard to the limitations of claims 14-15, Sherman’117 discloses that in other embodiments, the substrate is a release liner. Any suitable release liner can be used. Examples of suitable liners include paper, e.g., kraft paper, or polymeric films, e.g., polyethylene, polypropylene or polyester. At least one surface of the liner can be treated with a release agent such as silicone, a fluorochemical, or other low surface energy based release material to provide a release. 
With regard to the limitations of claims 16-24, Sherman’117 discloses that articles are provided that include two rigid substrates and a pressure sensitive adhesive film between the two rigid substrates. As used herein, the term "rigid substrate" refers to substrates that are rigid or substantially rigid, and this is the Examiner’s position that such substrate can be considered as instantly claimed “a receptor substrate” as per claim 16. For example, rigid substrates include glass sheets, rigid polymeric sheets and display surfaces. Examples of applications where lamination of one rigid substrate to  antireflection (AR) or protective cover glass (col. 16, lines 44-53). 
In some embodiments the pressure sensitive adhesive film comprises a single layer. In other embodiments the pressure sensitive adhesive film comprises multiple layers, i.e. additional layers are present in addition to the pressure sensitive adhesive. Where multiple layers are present, the additional layers may be films, foams, or additional elastomers or pressure sensitive adhesives as long as the additional layers are optically clear and extensible and do inhibit the function of the optically clear stretch releasing pressure sensitive adhesive. When elastomers or pressure sensitive adhesives are used as the additional layers, they may be prepared using standard solventborne and/or solventless techniques. For some solventless techniques the additional elastomer or pressure sensitive adhesive layer may be prepared by a coat and cure technique. In this technique a coatable mixture may be coated onto a web (such as a release liner for example) or coated onto the pressure sensitive film of this disclosure, and then subjected to curing, generally photochemically (col. 14, line 40 through col. 15, line 3) 
The following references are considered pertinent to the Applicant disclosure include Sherman’510 et al. (U.S. Patent Application Publication 2003/0175510 A1 or U.S. Patent 7,012,110), Sherman’024 et al. (U.S. Patent Application Publication 2005/0282024 A1 or U.S. Patent 7,695,818), Sherman’475 et al. (U.S. Patent Application Publication 2007/0148475 A1 or U.S. Patent 7,371,464), and Liu et al. (U.S. 
Sherman’510 discloses a pressure sensitive adhesive comprising: a silicone tackifying resin; a polydiorganosiloxane polyurea copolymer; and a plasticizer; wherein the silicone tackifying resin and polydiorganosiloxane polyurea copolymer are generally uniformly distributed, wherein the polydiorganosiloxane polyurea copolymer comprises the following repeating unit:

    PNG
    media_image2.png
    223
    1169
    media_image2.png
    Greyscale

where: 
each R is independently an alkyl moiety, a vinyl moiety or higher alkenyl moiety, a cycloalkyl moiety, an aryl moiety, or a fluorine-containing group; 
each Z is independently a polyvalent moiety that is an arylene moiety, an aralkylene moiety, an alkylene moiety, or a cycloalkylene moiety; 
each Y is independently a polyvalent moiety that independently is an alkylene moiety, an aralkylene moiety or an arylene moiety; 
each E is independently hydrogen, an alkyl moiety of 1 to 10 carbon atoms, phenyl, or a moiety that completes a ring structure including Y to form a heterocycle; each A is independently oxygen or --N(G)-, wherein each G is independently hydrogen, an alkyl moiety of 1 to 10 carbon atoms, phenyl, or a moiety that completes a ring structure including B to form a heterocycle; 

Sherman’024 discloses an article comprising a pressure sensitive adhesive layer having a microstructured surface, the pressure sensitive adhesive layer comprising a pressure sensitive adhesive composition comprising a) a silicone tackifying resin; b) a polydiorganosiloxane polyurea copolymer that is the reaction product of a polydiorganosiloxane polyamine with a polyisocyanate; and c) a plasticizer, wherein the silicone tackifying resin is present in an amount of at least about 55 wt-% based on the weight of the silicone tackifying resin and the polydiorganosiloxane polyurea copolymer and wherein the plasticizer is present in an amount to provide a generally uniform distribution of the polydiorganosiloxane polyurea copolymer and the silicone tackifying resin (claim 1).
Sherman’475 discloses an article comprising: a substrate; and an adhesive layer adjacent to at least one surface of the substrate, the adhesive layer comprising a) a polydiorganosiloxane polyoxamide comprising at least two repeat units of Formula I:

    PNG
    media_image3.png
    208
    941
    media_image3.png
    Greyscale



1 is independently an alkyl, haloalkyl, aralkyl, alkenyl, aryl, or aryl substituted with an alkyl, alkoxy, or halo, wherein at least 50 percent of the R1 groups are methyl; 
each Y is independently an alkylene, aralkylene, or a combination thereof; 
G is a divalent residue equal to a diamine of formula R3HN-G-NHR3 minus the two –NHR3 groups; 
R3 is hydrogen or alkyl or R3 taken together with G and with the nitrogen to which they are both attached forms a heterocyclic group; 
n is independently an integer of 40 to 1500; and 
p is an integer of 1 to 10; and 
an asterisk (*) indicates a site of attachment of the repeat unit to another group in the copolymer; and 
b) a tackifier (claim 11).
Liu discloses a hybrid polymer prepared by chemically reacting together a silicone polymer component, a silicone resin component and an acrylic polymer component to form a hybrid silicone acrylate polymer wherein the acrylic polymer component is covalently self-crosslinked and covalently bound to the silicone polymer component and/or the silicone resin component, wherein the silicone polymer comprises an organodisubstituted polysiloxane (claims 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764